161 F.3d 1231
82 A.F.T.R.2d 98-7364, 99-1 USTC  P 50,109,98 Cal. Daily Op. Serv. 8958,98 Daily Journal D.A.R. 12,549
The CHARLES SCHWAB CORPORATION and Includable Subsidiaries,Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 97-70917.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 5, 1998.Decided Dec. 9, 1998.

Glen A. Smith, Heller, Ehrman, White & McAuliffe, San Francisco, California, for the petitioner-appellant.
Paula K. Speck, United States Department of Justice, Washington, DC, for the respondent-appellee.
Appeal from a Decision of the United States Tax Court Robert P. Ruwe, Tax Court Judge, Presiding.  Tax Ct. No. 1271-92.
Before:  ALARCON, O'SCANNLAIN and FERNANDEZ, Circuit Judges.

ORDER

1
We adopt the reasoning of the Tax Court in Charles Schwab Corp. v. Commissioner of Internal Revenue, 107 T.C. 282, 1996 WL 659390 (1996), and AFFIRM its opinion.